                    Case 18-19441-EPK          Doc 1331      Filed 10/07/19     Page 1 of 12



                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                     Chapter 11 Case
                                                                   Case No. 18-19441-EPK
              Debtor.


                 AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
         FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
          EXPENSES OF DECHERT, LLP AS SPECIAL BANKRUPTCY APPELLATE
                 COUNSEL FOR THE DEBTOR, 160 ROYAL PALM, LLC

             KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Final Application for Compensation and Reimbursement of

Expenses of Dechert, LLP as Special Bankruptcy Appellate Counsel for the Debtor, 160 Royal Palm, LLC [ECF

No. 1190] (the “Final Fee Application”) in the above-captioned chapter 11 case of 160 Royal Palm,

LLC (the “Debtor”), and in support thereof states as follows:

                                                  OBJECTION

             1.         Dechert, LLP (“Dechert”) does not appear to request approval and payment of any

success fee in the Final Fee Application at this time. However, as noted by the Debtor when it

originally sought to retain counsel, “the Debtor has agreed to pay Dechert a success fee [(the “Success

Fee”)] in the amount of ten percent of the total amount Dechert bills on this matter.” [ECF No. 742

¶ 12].

             2.         To the extent that the Final Fee Application may be construed as requesting approval

and payment of such Success Fee now, it has not yet been earned.


1
        The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Final
Application for Compensation and Reimbursement of Expenses of Dechert, LLP as Special Bankruptcy Appellate
Counsel for the Debtor, 160 Royal Palm, LLC [ECF No. 1282] to provide certain clarifications and to be
consistent with revisions made in other amended objections to final fee applications. A blackline
version reflecting the amendments is attached hereto as Exhibit A.


    AMERICAS 98757854
              Case 18-19441-EPK            Doc 1331        Filed 10/07/19       Page 2 of 12



         3.      Only after the Success Fee has been earned—which requires the Debtor to prevail in

either or both the appeal of the sale orders and the appeal of the estimation order (the “Estimation

Appeal”)—would it be proper to determine the reasonableness of any such Success Fee under the

Bankruptcy Code.

         4.      Additionally, Philip J. Landau, Esq. and the law firm of Shraiberg, Landau & Page,

P.A. (“SLP”) were previously retained by the Debtor as “special litigation counsel” to pursue certain

litigation claims, [ECF No. 136], which SLP contends to include the Estimation Appeal, [ECF No.

1150]. Nonetheless, this Court later approved the Debtor’s retention of Dechert which, as the Debtor

represented, is to “spearhead[] the defense” of the Estimation Appeal. See [ECF No. 742 ¶ 8]. Thus,

the Debtor is being asked to pay twice for work which SLP itself had agreed to undertake in October

last year.

         5.      To avoid any duplication of payment by the Debtor and Dechert for work relating to

the Estimation Appeal, to the extent that the Court awards any fees and expenses to Dechert under

this Final Fee Application on account of the Estimation Appeal, the Court should reduce any award

to SLP on account of their contingency fee asserted in ECF No. 1150. See Amended KK-PB Financial,

LLC’S Objection to Application for Contingency Fee Compensation of Special Litigation Counsel Philip J. Landau,

Esq. and the Law Firm of Shraiberg, Landau & Page, P.A. [ECF No. 1326 at 5-6].

                                    RESERVATION OF RIGHTS
         6.      This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.




                                                      2
            Case 18-19441-EPK         Doc 1331      Filed 10/07/19     Page 3 of 12



                                        CONCLUSION
       7.     For the foregoing reasons, (i) the Success Fee portion of the Final Fee Application of

Dechert should be deferred at this time as premature and (ii) that any amounts awarded to Dechert

under the Final Fee Application on account of the Estimation Appeal should correspondingly reduce

any amounts awarded to SLP on account of their contingency fee asserted in ECF No. 1150.

 Dated: October 7, 2019                       WHITE & CASE LLP
 Miami, Florida

                                         By: /s/ John K. Cunningham
                                             John K. Cunningham
                                             Florida Bar No. 542490
                                             James N. Robinson
                                             Florida Bar No. 608858
                                             Fan B. He
                                             Florida Bar No. 0095597
                                             Southeast Financial Center, Suite 4900
                                             200 South Biscayne Boulevard
                                             Miami, Florida 33131-2352
                                             Telephone: (305) 371-2700
                                             Facsimile: (305) 358-5744

                                              Counsel for KK-PB Financial, LLC




                                                3
             Case 18-19441-EPK          Doc 1331       Filed 10/07/19    Page 4 of 12



                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                           By: /s/ John K. Cunningham
                                               John K. Cunningham




                                                   4
             Case 18-19441-EPK         Doc 1331      Filed 10/07/19     Page 5 of 12



                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                          By: /s/ John K. Cunningham
                                              John K. Cunningham




                                                 5
Case 18-19441-EPK   Doc 1331   Filed 10/07/19   Page 6 of 12




            EXHIBIT A
                              Case 18-19441-EPK                Doc 1331         Filed 10/07/19                Page 7 of 12




                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF FLORIDA
                                   WEST PALM BEACH DIVISION



    In re 160 Royal Palm, LLC,                                  Chapter 11 Case
                                                                Case No. 18-19441-EPK
              Debtor.


                AMENDED KK-PB FINANCIAL, LLC’S OBJECTION TO
        FINAL APPLICATION FOR COMPENSATION AND REIMBURSEMENT OF
         EXPENSES OF DECHERT, LLP AS SPECIAL BANKRUPTCY APPELLATE                                                 Formatted: No underline
                 COUNSEL FOR THE DEBTOR, 160 ROYAL PALM, LLC

            KK-PB Financial, LLC (“KK-PB”), by and through its undersigned counsel, files this

amended objection1 (the “Objection”) to the Final Application for Compensation and Reimbursement of

Expenses of Dechert, LLP as Special Bankruptcy Appellate Counsel for the Debtor, 160 Royal Palm, LLC [ECF

No. 1190] (the “Final Fee Application”)2 in the above-captioned chapter 11 case of 160 Royal Palm,

LLC (the “Debtor”), and in support thereof states as follows:

                                                 OBJECTION

            1.          Dechert, LLP (“Dechert”) does not appear to request approval and payment of any

success fee in the Final Fee Application at this time. However, as noted by the Debtor when it

originally sought to retain counsel, “the Debtor has agreed to pay Dechert a success fee [(the “Success

Fee”)] in the amount of ten percent of the total amount Dechert bills on this matter.” [ECF No. 742

¶ 12].




1
         The amended Objection amends and supersedes KK-PB Financial, LLC’s Objection to Final
Application for Compensation and Reimbursement of Expenses of Dechert, LLP as Special Bankruptcy Appella te
Counsel for the Debtor, 160 Royal Palm, LLC [ECF No. 1282] to provide certain clarifications and to be
consistent with revisions made in other amended objections to final fee applications. A blackline
version reflecting the amendments is attached hereto as Exhibit A.
2
         Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the
Application.


    AMERICAS 98757854
                       Case 18-19441-EPK                    Doc 1331           Filed 10/07/19               Page 8 of 12




        2.      To the extent that the Final Fee Application may be construed as requesting approval

and payment of such Success Fee now, it has not yet been earned.

        3.      Only after the Success Fee has been earned—which requires the Debtor to prevail in

either or both the appeal of the sale orders and the appeal of the estimation order (the                        Formatted: Font: Not Bold, Not Italic


“AppealsEstimation Appeal”)—would it be proper to determine the reasonableness of any such

feeSuccess Fee under the Bankruptcy Code. See Arabia v. Siedlecki, 789 So. 2d 380, 384 (Fla. Dist.

Ct. App. 2001) (“Until [plaintiff] actually recovered something from the [defendant], the contingency

contemplated in the fee agreement did not occur.”).

        4.      Additionally, Philip J. Landau, Esq. and the law firm of Shraiberg, Landau & Page,

P.A. (“SLP”) were previously retained by the Debtor as “special litigation counsel” to pursue certain

litigation claims, [ECF No. 136], which SLP contends to include the Estimation Appeal, [ECF No.

1150]. Nonetheless, this Court later approved the Debtor’s retention of Dechert which, as the Debtor

represented, is to “spearhead[] the defense” of the Estimation Appeal. See [ECF No. 742 ¶ 8]. Thus,

the Debtor is being asked to pay twice for work which SLP itself had agreed to undertake in October

last year.

        5.      To avoid any duplication of payment by the Debtor and Dechert for work relating to

the Estimation Appeal, to the extent that the Court awards any fees and expenses to Dechert under

this Final Fee Application on account of the Estimation Appeal, the Court should reduce any award

to SLP on account of their contingency fee asserted in ECF No. 1150. See Arabia v. Siedlecki, 789

So. 2d 380, 384 (Fla. Dist. Ct. App. 2001) (agreeing that “where the fee agreement calls for the law

firm to represent the client in the entire suit, the law firm should absorb the cost of any additional

legal services incurred in obtaining the final disposition” including “incurring appellate representation

to carry on an appeal”). See Amended KK-PB Financial, LLC’S Objection to Application for Contingency Fee




                                                   2
                       Case 18-19441-EPK                    Doc 1331           Filed 10/07/19               Page 9 of 12




Compensation of Special Litigation Counsel Philip J. Landau, Esq. and the Law Firm of Shraiberg, Landau &

Page, P.A. [ECF No. 1326 at 5-6].

                                  RESERVATION OF RIGHTS
        6.      This Objection is submitted without prejudice to, and with a full express reservation

of, KK-PB’s rights relating to this Objection, including modifying and raising additional arguments.




                                                   3
                    Case 18-19441-EPK                  Doc 1331          Filed 10/07/19          Page 10 of 12




                                        CONCLUSION
       7.      For the foregoing reasons, to(i) the extent Success Fee portion of the Final Fee

Application requests the payment of a Success Fee which has not yet been earned, the Final Fee

Applicationof Dechert should be deferred until after suchat this time as such Success Fee has been

earned;premature and further,(ii) that any amounts awarded to Dechert under the Final Fee

Application on account of the Estimation Appeal should correspondingly reduce any amounts

awarded to SLP on account of their contingency fee asserted in ECF No. 1150.

 Dated: September 20October 7, 2019           WHITE & CASE LLP
 Miami, Florida

                                         By: /s/ John K. Cunningham
                                             John K. Cunningham
                                             Florida Bar No. 542490
                                             James N. Robinson
                                             Florida Bar No. 608858
                                             Fan B. He
                                             Florida Bar No. 0095597
                                             Southeast Financial Center, Suite 4900
                                             200 South Biscayne Boulevard
                                             Miami, Florida 33131-2352
                                             Telephone: (305) 371-2700
                                             Facsimile: (305) 358-5744

                                              Counsel for KK-PB Financial, LLC




                                                4
                      Case 18-19441-EPK                  Doc 1331           Filed 10/07/19           Page 11 of 12




                                ATTORNEY CERTIFICATION

       I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for

the Southern District of Florida and I am in compliance with the additional qualifications to practice

in this Court set forth in Local Rule 2090-1(A).



                                            By: /s/ John K. Cunningham
                                                John K. Cunningham




                                                   5
                     Case 18-19441-EPK                  Doc 1331          Filed 10/07/19         Page 12 of 12




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this day, the foregoing document was electronically filed with

the Clerk of the Court using CM/ECF. I further certify that the foregoing document is being served

this day on all parties via transmission of Notices of Electronic Filing generated by CM/ECF.




                                          By: /s/ John K. Cunningham
                                              John K. Cunningham




                                                 6
